PER CURIAM.
Appellant, William Tanner, seeks review of an order of the trial court which summarily denied his motion filed pursuant to Fla. R.Crim.P. 3.850. The order denying the motion was filed without an evidentiary hearing but it incorporated by reference the state’s response to the motion which attached portions of the trial record. Because we do not find that the allegations of the motion were either legally insufficient or conclusively disproved by the portions of the record which were incorporated into the order, we reverse and remand. The trial court may either conduct an evidentiary hearing or attachment of those portions of the record which conclusively disprove the allegations of the motion.
STONE, KLEIN and SHAHOOD, JJ., concur.